Opinion by
Keefe, J.
It whs established that the exporter had two price lists, one for the wholesale or jobber glove trade and the other for the retail trade. The major portion of the sales was made to retailers who paid a higher price. The merchandise was entered at prices appearing upon the wholesale list and the appraiser advanced the value. It was found that the error in invoicing was an honest one and that full and candid disclosure was made to the customs authorities. On the evidence presented the petition was granted.